Citation Nr: 1038101	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  

The record shows that the RO reopened the Veteran's claim for 
entitlement to service connection for PTSD and denied the claim 
on its merits.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has been 
received warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown,         8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
Veteran's previously and finally denied claims).  Thus, the issue 
on appeal has been characterized as shown above.  

The Board notes that the Veteran initially requested a Board 
hearing in connection with the claim on appeal.  See June 2007 VA 
Form 9.  However, subsequently, the Veteran changed his request 
to a hearing before a Decision Review Officer (DRO).  The Veteran 
was afforded a hearing before the DRO at the RO on November 20, 
2007.  The transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The March 1986 rating decision is final.  

2.  The evidence received since the March 1986 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD.


3.  The competent and credible evidence establishes that the 
Veteran has been diagnosed with PTSD by a VA psychologist and 
that such diagnosis is due to a stressor that is based on "fear 
of hostile military or terrorist activity."  


CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002);             38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the March 1986 rating 
decision is new and material and the claim for service connection 
for PTSD is reopened.  38 U.S.C.A.          § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009); Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A.            §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without 
deciding whether these notice and development requirements have 
been satisfied in the present case, it is the Board's conclusion 
that the law does not preclude the Board from adjudicating the 
Veteran's claim.  This is so because the Board is taking action 
favorable to the Veteran by granting service connection for PTSD.  
Further discussion of VA's duties to notify and assist is not 
required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

New and Material Evidence

The record reveals that a claim for service connection for PTSD 
was first denied by a March 1986 rating decision.  The Veteran 
was notified of the decision and his appellate and procedural 
rights, but the Veteran did not submit a notice of disagreement.  
Therefore, the decision became final.  38 C.F.R. § 20.1103.  

The Veteran submitted a claim to reopen his previously denied 
claim for PTSD in October 2005.    

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, 'credibility' of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

At the time of the March 1986 rating decision, the record 
contained the Veteran's service treatment records, VA treatment 
records and the Veteran's statements.  The RO denied the 
Veteran's claim as there was no evidence of a current diagnosis 
of PTSD.     

The evidence associated with the claims file subsequent to the 
March 1986 rating decision includes VA treatment records and the 
Veteran's assertions and testimony.   As the previous denial of 
service connection was premised on a finding that the Veteran did 
not have a current disability, for evidence to be new and 
material, the evidence would have to tend to show that the 
Veteran has current diagnosis of PTSD.  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the March 1986 rating decision and 
finds that the evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for PTSD.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds that the VA treatment records are material.  
Specifically, the August 2006 VA treatment record reveals a 
diagnosis of PTSD, chronic.  Therefore, as the medical evidence 
shows that the Veteran has a current disability, the evidence is 
so significant that it must be considered in connection with the 
evidence previously of record.  38 C.F.R.                 § 
3.156(a) (2009).  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for PTSD.    

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  The record shows that the RO considered the Veteran's 
claim of service connection on the merits in the May 2008 
Supplemental Statement of the Case.  Moreover, the Statement of 
the Case and Supplemental Statement of the Case provided the 
Veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  Additionally, the Veteran has 
provided arguments addressing his claim on the merits.  
Accordingly, the Board finds that the Veteran would not be 
prejudiced by its review of the merits at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the rating 
agency shall return the report to the examiner to substantiate 
the diagnosis.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b);          38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  "For 
purposes of this section, 'fear of hostile military or terrorist 
activity' means that a Veteran experienced, witnessed or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others . . . , and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for PTSD.  

Initially, with regard to the claimed stressors, the Veteran 
contends that he was witness to mortar attacks during his service 
in Vietnam.  Specifically, the Veteran stated that he was 
assigned to guard duty at the ammunition depot located in Long 
Binh.  He said that his unit was subjected to mortar fire and 
that he was in fear for his life.  See DRO hearing transcript.  
The response from U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (CURR)) noted that the operational reports were 
reviewed covering the period of April to October 1971.  The 
records showed that the Veteran's assigned company was based in 
Long Binh.  The serious incident reports showed that Long Binh 
was attacked on June 16, 1971 and July 18, 1971.  Furthermore, a 
copy of a Daily Staff Journal dated on August 17, 1971 was 
included in the claims file.  The August 17, 1971 entry noted 
that mortar rounds impacted the runway in Long Binh.  There were 
no casualties, but there was damage to the runway.  

In addition, the Board observes that the Veteran has been 
diagnosed with PTSD.  The VA treatment records include diagnoses 
of PTSD.  Furthermore, the August 2006 VA treatment record shows 
that the Veteran was examined by a VA psychologist.  During the 
examination, the Veteran explained that he was stationed in Long 
Binh in Vietnam and he felt that his life was threatened 
regularly.  He stated that he felt fear when helicopters would 
fly nearby, shooting at the enemy.  The examiner noted that given 
the Veteran's report in interview and testing, a case was made 
for a diagnosis of PTSD.  The Veteran's reported military trauma 
appeared reasonable given his duty and what he witnessed.  The 
examiner listed an impression of PTSD, chronic on Axis I.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD.  Additionally, the above evidence 
demonstrates that his current PTSD symptoms are linked to the 
incidents described by the Veteran in his written statements and 
hearing testimony with respect to enemy fire.  The remaining 
element of the Veteran's PTSD claim is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  See 
38 C.F.R. § 3.304(f).  

With respect to the Veteran's stressors, the Board finds that 
under the new                38 C.F.R. 3.304(f)(3), the Veteran 
had "service in a location that would involve 'hostile military 
or terrorist activity'."  VBA Training Letter 211B (10-05), 
dated July 16, 2010.  As noted above, the Veteran was stationed 
in Vietnam during the Vietnam War.  In addition, there is nothing 
in the record which tends to refute the Veteran's assertions 
that, during his service in Vietnam, he witnessed mortar attacks.  
In fact, the JSRRC response noted that Long Binh was subjected to 
mortar fire on two occasions.  The Board therefore finds that the 
Veteran's claimed stressor, involving experiencing enemy fire is 
consistent with the places, types, and circumstances of the 
Veteran's service; thus, the Veteran's lay statements alone are 
sufficient to corroborate the stressors.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843-44.  

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
PTSD.  The evidence shows that the Veteran has a current 
diagnosis of PTSD based on his reported stressor.  Moreover, this 
diagnosis is the result of a stressor that is based on "fear of 
hostile military activity" as defined by the amended 
regulations.  Under these circumstances, service connection is 
warranted for PTSD.  38 C.F.R. § 3.304(f) (2009); 75 Fed. Reg. 
39,843; 75 Fed. Reg. 41,092.  Therefore, the Veteran's claim for 
service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


